Exhibit 10.3

 

AMENDED AND RESTATED SUBTENANT GUARANTY AGREEMENT

 

(LEASE NO. 1)

 

THIS AMENDED AND RESTATED SUBTENANT GUARANTY AGREEMENT (this “Agreement”) is
made and given as of June 30, 2008, by each of the parties listed on the
signature page hereof as a Subtenant Guarantor (each a “Subtenant Guarantor” and
collectively, the “Subtenant Guarantors”), for the benefit of ELLICOTT CITY LAND
I LLC, a Delaware limited liability company, ELLICOTT CITY LAND II LLC, a
Delaware limited liability company, SNH CHS PROPERTIES TRUST, a Maryland real
estate investment trust, SPTIHS PROPERTIES TRUST, a Maryland real estate
investment trust, SPTMNR PROPERTIES TRUST, a Maryland real estate investment
trust, SNH/LTA PROPERTIES TRUST, a Maryland real estate investment trust,
SNH/LTA PROPERTIES GA LLC, a Maryland limited liability company, and SAVANNAH
SQUARE, INC., a Georgia corporation (together with their successors and assigns,
collectively, the “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, the Landlord and Five Star Quality Care Trust, a Maryland business
trust (“Tenant”), are parties to that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as the same has been amended to date
(as so amended, the “Original Lease”); and

 

WHERAS, pursuant to various Sublease Agreements, dated as of various dates,
Tenant has subleased certain portions of the premises demised under the Original
Lease to the Subtenant Guarantors; and

 

WHEREAS, in connection with the Original Lease, the Subtenant Guarantors
guarantee all of the payment and performance obligations of Tenant with respect
to the Original Lease, pursuant to that certain Guaranty Agreement dated as of
October 25, 2002, as confirmed from time to time (as so confirmed, the “Original
Guaranty”); and

 

WHEREAS, as of the date hereof the Landlord and Tenant are amending, restating
and bifurcating the Original Lease into two separate leases, one of which shall
be named the Amended and Restated Master Lease Agreement (Lease No. 1), (the
“Amended Lease No.1”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, Subtenant Guarantors and the Landlord now wish to amend, restate and
bifurcate the Original Guaranty into two separate guarantees, one of which shall
provide for the Subtenant Guarantors to guaranty the obligations of Tenant under
the Amended Lease No. 1; and

 

WHEREAS, the transactions contemplated by the Amended Lease No. 1 are of direct
material benefit to the Subtenant Guarantors;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Original Guaranty is amended and restated to read as
follows:

 

1.             Certain Terms.  Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in the Amended
Lease No. 1.  The Amended Lease No. 1 and the Incidental Documents are herein
collectively referred to as the “Transaction Documents.”

 

2.             Guaranteed Obligations.  For purposes of this Agreement the term
“Guaranteed Obligations” shall mean the payment and performance of each and
every obligation of Tenant to the Landlord under the Amended Lease No. 1 and the
Transaction Documents or relating thereto, whether now existing or hereafter
arising, and including, without limitation, the payment of the full amount of
the Rent payable under the Amended Lease No. 1.

 

3.             Representations and Covenants.  Each Subtenant Guarantor jointly
and severally represents, warrants, covenants, and agrees that:

 

3.1     Incorporation of Representations and Warranties.  The representations
and warranties of Tenant and its Affiliated Persons set forth in the Transaction
Documents are true and correct on and as of the date hereof in all material
respects.

 

3.2     Performance of Covenants and Agreements.  Each Subtenant Guarantor
hereby agrees to take all lawful action in its power to cause Tenant duly and
punctually to perform all of the covenants and agreements set forth in the
Transaction Documents.

 

3.3     Validity of Agreement.  Each Subtenant Guarantor has duly and validly
executed and delivered this Agreement; this Agreement constitutes the legal,
valid and binding obligation of such Subtenant Guarantor, enforceable against
such Subtenant

 

2

--------------------------------------------------------------------------------


 

Guarantor in accordance with its terms, except as the enforceability thereof may
be subject to bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and subject to general equitable principles, regardless of whether
enforceability is considered in a proceeding at law or in equity; and the
execution, delivery and performance of this Agreement have been duly authorized
by all requisite action of such Subtenant Guarantor and such execution, delivery
and performance by such Subtenant Guarantor will not result in any breach of the
terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any of
the property or assets of such Subtenant Guarantor pursuant to the terms of, any
indenture, mortgage, deed of trust, note, other evidence of indebtedness,
agreement or other instrument to which it may be a party or by which it or any
of its property or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court or any order
or other public regulation of any governmental commission, bureau or
administrative agency.

 

3.4     Payment of Expenses.  Each Subtenant Guarantor agrees, as principal
obligor and not as guarantor only, to pay to the Landlord forthwith, upon
demand, in immediately available federal funds, all costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred or expended by
the Landlord in connection with the enforcement of this Agreement, together with
interest on amounts recoverable under this Agreement from the time such amounts
become due until payment at the Overdue Rate.  The Subtenant Guarantors’
covenants and agreements set forth in this Section 3.4 shall survive the
termination of this Agreement.

 

3.5     Notices.  Each Subtenant Guarantor shall promptly give notice to the
Landlord of any event known to it which might reasonably result in a material
adverse change in its financial condition.

 

3.6     Reports.  Each Subtenant Guarantor shall promptly provide to the
Landlord each of the financial reports, certificates and other documents
required of it under the Transaction Documents.

 

3.7     Books and Records.  Each Subtenant Guarantor shall at all times keep
proper books of record and account in which full, true and correct entries shall
be made of its transactions in accordance with generally accepted accounting
principles and shall set aside on its books from its earnings

 

3

--------------------------------------------------------------------------------


 

for each fiscal year all such proper reserves, including reserves for
depreciation, depletion, obsolescence and amortization of its properties during
such fiscal year, as shall be required in accordance with generally accepted
accounting principles, consistently applied, in connection with its business. 
Each Subtenant Guarantor shall permit access by the Landlord and their agents to
the books and records maintained by such Subtenant Guarantor during normal
business hours and upon reasonable notice.  Any proprietary information obtained
by the Landlord with respect to such Subtenant Guarantor pursuant to the
provisions of this Agreement shall be treated as confidential, except that such
information may be disclosed or used, subject to appropriate confidentiality
safeguards, pursuant to any court order or in any litigation between the parties
and except further that the Landlord may disclose such information to its
prospective lenders, provided that the Landlord shall direct such lenders to
maintain such information as confidential.

 

3.8     Taxes, Etc.  Each Subtenant Guarantor shall pay and discharge promptly
as they become due and payable all taxes, assessments and other governmental
charges or levies imposed upon such Subtenant Guarantor or the income of such
Subtenant Guarantor or upon any of the property, real, personal or mixed, of
such Subtenant Guarantor, or upon any part thereof, as well as all claims of any
kind (including claims for labor, materials and supplies) which, if unpaid,
might by law become a lien or charge upon any property and result in a material
adverse change in the financial condition of such Subtenant Guarantor; provided,
however, that such Subtenant Guarantor shall not be required to pay any such
tax, assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings or
other appropriate actions promptly initiated and diligently conducted and if
such Subtenant Guarantor shall have set aside on its books such reserves of such
Subtenant Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

 

3.9     Legal Existence of Subtenant Guarantors. Each Subtenant Guarantor shall
do or cause to be done all things necessary to preserve and keep in full force
and effect its legal existence.

 

3.10   Compliance.  Each Subtenant Guarantor shall use reasonable business
efforts to comply in all material respects with all applicable statutes, rules,
regulations and orders of, and all applicable restrictions imposed by, all
governmental authorities in respect of the conduct of its business and the

 

4

--------------------------------------------------------------------------------


 

ownership of its property (including, without limitation, applicable statutes,
rules, regulations, orders and restrictions relating to environmental, safety
and other similar standards or controls).

 

3.11   Insurance.  Each Subtenant Guarantor shall maintain, with financially
sound and reputable insurers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
owners of established reputation engaged in the same or similar businesses and
similarly situated, in such amounts and by such methods as shall be customary
for such owners and deemed adequate by such Subtenant Guarantor.

 

3.12   Financial Statements, Etc.  The financial statements previously delivered
to the Landlord by each Subtenant Guarantor, if any, fairly present the
financial condition of such Subtenant Guarantor in accordance with generally
accepted accounting principles consistently applied and there has been no
material adverse change from the date thereof through the date hereof.

 

3.13   No Change in Control.  No Subtenant Guarantor shall permit the occurrence
of any direct or indirect Change in Control of Tenant or of such Subtenant
Guarantor.

 

4.             Guarantee.  Each Subtenant Guarantor hereby unconditionally
guarantees that the Guaranteed Obligations which are monetary obligations shall
be paid in full when due and payable, whether upon demand, at the stated or
accelerated maturity thereof pursuant to any Transaction Document, or otherwise,
and that the Guaranteed Obligations which are performance obligations shall be
fully performed at the times and in the manner such performance is required by
the Transaction Documents.  With respect to the Guaranteed Obligations which are
monetary obligations, this guarantee is a guarantee of payment and not of
collectibility and is absolute and in no way conditional or contingent.  In case
any part of the Guaranteed Obligations shall not have been paid when due and
payable or performed at the time performance is required, the Subtenant
Guarantors shall, in the case of monetary obligations, within five (5) Business
Days after receipt of notice from the Landlord, pay or cause to be paid to the
Landlord the amount thereof as is then due and payable and unpaid (including
interest and other charges, if any, due thereon through the date of payment in
accordance with the applicable provisions of the Transaction Documents) or, in
the case of non-monetary obligations, perform or cause to be performed such
obligations in accordance with the Transaction Documents.

 

5

--------------------------------------------------------------------------------


 

5.             Set-Off.  Each Subtenant Guarantor hereby authorizes the
Landlord, at any time and without notice to set off the whole or any portion or
portions of any or all sums credited by or due from the Landlord to it against
amounts payable under this Agreement.  The Landlord shall promptly notify such
Subtenant Guarantor of any such set-off made by the Landlord and the application
made by the Landlord of the proceeds thereof.

 

6.             Unenforceability of Guaranteed Obligations, Etc.  If Tenant is
for any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because the same have been previously discharged in
accordance with the terms of the Transaction Documents), or if any other moneys
included in the Guaranteed Obligations have become unrecoverable from Tenant by
operation of law or for any other reason, including, without limitation, the
invalidity or irregularity in whole or in part of any Guaranteed Obligation or
of any Transaction Document or any limitation on the liability of Tenant
thereunder not contemplated by the Transaction Documents or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, the guarantees contained in this Agreement
shall nevertheless remain in full force and effect and shall be binding upon
each Subtenant Guarantor to the same extent as if such Subtenant Guarantor at
all times had been the principal debtor on all such Guaranteed Obligations.

 

7.             Additional Guarantees.  This Agreement shall be in addition to
any other guarantee or other security for the Guaranteed Obligations and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guarantee or security or by any waiver, amendment, release or modification
thereof.

 

8.             Consents and Waivers, Etc.  Each Subtenant Guarantor hereby
acknowledges receipt of correct and complete copies of each of the Transaction
Documents, and consents to all of the terms and provisions thereof, as the same
may be from time to time hereafter amended or changed in accordance with the
terms and conditions thereof, and, except as otherwise provided herein, to the
maximum extent permitted by applicable law, waives (a) presentment, demand for
payment, and protest of nonpayment, of any principal of or interest on any of
the Guaranteed Obligations, (b) notice of acceptance of this Agreement and of
diligence, presentment, demand and protest, (c) notice of any default hereunder
and any default, breach or nonperformance or Event of Default under any of the
Guaranteed Obligations or the Transaction Documents, (d) notice of the terms,
time and place of any private or public sale of any

 

6

--------------------------------------------------------------------------------


 

collateral held as security for the Guaranteed Obligations, (e) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies against Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Transaction
Documents, or any agreement directly or indirectly relating thereto and any
requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) to the extent such
Subtenant Guarantor lawfully may do so, any and all demands and notices of every
kind and description with respect to the foregoing or which may be required to
be given by any statute or rule of law and any defense of any kind which it may
now or hereafter have with respect to this Agreement, or any of the Transaction
Documents or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the Transaction Documents).

 

9.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of each of the Subtenant Guarantors under this Agreement shall not be
affected or impaired by any assignment or transfer in whole or in part of any of
the Guaranteed Obligations without notice to each such Subtenant Guarantor, or
any waiver by the Landlord or any holder of any of the Guaranteed Obligations or
by the holders of all of the Guaranteed Obligations of the performance or
observance by Tenant or any other guarantor of any of the agreements, covenants,
terms or conditions contained in the Guaranteed Obligations or the Transaction
Documents or any indulgence in or the extension of the time for payment by
Tenant or any other guarantor of any amounts payable under or in connection with
the Guaranteed Obligations or the Transaction Documents or any other instrument
or agreement relating to the Guaranteed Obligations or of the time for
performance by Tenant or any other guarantor of any other obligations under or
arising out of any of the foregoing or the extension or renewal thereof (except
that with respect to any extension of time for payment or performance of any of
the Guaranteed Obligations granted by the Landlord or any other holder of such
Guaranteed Obligations to Tenant, such Subtenant Guarantor’s obligations to pay
or perform such Guaranteed Obligation shall be subject to the same extension of
time for performance), or the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of Tenant or any other guarantor
set forth in any of the foregoing, or the voluntary or involuntary sale or other
disposition of all or substantially all the assets of Tenant or any other
guarantor or insolvency, bankruptcy, or other similar proceedings affecting
Tenant or any other guarantor or any assets of Tenant or any such other
guarantor, or the release or discharge of

 

7

--------------------------------------------------------------------------------


 

Tenant or any such other guarantor from the performance or observance of any
agreement, covenant, term or condition contained in any of the foregoing without
the consent of the holders of the Guaranteed Obligations by operation of law, or
any other cause, whether similar or dissimilar to the foregoing.

 

10.           Reimbursement, Subrogation, Etc.  Each Subtenant Guarantor hereby
covenants and agrees that it will not enforce or otherwise exercise any rights
of reimbursement, subrogation, contribution or other similar rights against
Tenant (or any other person against whom the Landlord may proceed) with respect
to the Guaranteed Obligations prior to the payment in full of all amounts owing
with respect to the Amended Lease No. 1, and until all indebtedness of Tenant to
the Landlord shall have been paid in full, no Subtenant Guarantor shall have any
right of subrogation, and each Subtenant Guarantor waives any defense it may
have based upon any election of remedies by the Landlord which destroys its
subrogation rights or its rights to proceed against Tenant for reimbursement,
including, without limitation, any loss of rights such Subtenant Guarantor may
suffer by reason of any rights, powers or remedies of Tenant in connection with
any anti-deficiency laws or any other laws limiting, qualifying or discharging
the indebtedness to the Landlord.  Until all obligations of Tenant pursuant to
the Transaction Documents shall have been paid and satisfied in full, each
Subtenant Guarantor further waives any right to enforce any remedy which the
Landlord now has or may in the future have against Tenant, any other guarantor
or any other person and any benefit of, or any right to participate in, any
security whatsoever now or in the future held by the Landlord.

 

11.           Defeasance.  This Agreement shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of the Subtenant Guarantors to the Landlord under this Agreement
have been satisfied in full; provided, however, if at any time, all or any part
of any payment applied on account of the Guaranteed Obligations is or must be
rescinded or returned for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of Tenant), this Agreement, to the
extent such payment is or must be rescinded or returned, shall be deemed to have
continued in existence notwithstanding any such termination.

 

12.           Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with written acknowledgment of receipt,
or

 

8

--------------------------------------------------------------------------------


 

by mail or Federal Express or similar expedited commercial carrier, addressed to
the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)  All such notices shall be addressed,

 

if to the Landlord to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to any Subtenant Guarantor to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

13.           Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, including without limitation the holders,
from time to time, of the Guaranteed Obligations; and all representations,
warranties, covenants and agreements by or on behalf of the Subtenant Guarantors
which are contained in this Agreement shall inure to

 

9

--------------------------------------------------------------------------------


 

the benefit of the Landlord’s successors and assigns, including without
limitation said holders, whether so expressed or not.

 

14.           Applicable Law.  Except as to matters regarding the internal
affairs of the Landlord and issues of or limitations on any personal liability
of the shareholders and trustees of the Landlord for obligations of the
Landlord, as to which the laws of the State of Maryland shall govern, this
Agreement, the Transaction Documents and any other instruments executed and
delivered to evidence, complete or perfect the transactions contemplated hereby
and thereby shall be interpreted, construed, applied and enforced in accordance
with the laws of The Commonwealth of Massachusetts applicable to contracts
between residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (a) where any such instrument is executed or
delivered; or (b) where any payment or other performance required by any such
instrument is made or required to be made; or (c) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (d) where any action or other proceeding is instituted or pending;
or (e) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (f) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (g) any combination of the
foregoing.

 

15.           Arbitration.  The Landlord or the Subtenant Guarantors may elect
to submit to arbitration any dispute hereunder that has an amount in controversy
in excess of $250,000.  Any such arbitration submitted shall be conducted in
Boston, Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event that any such dispute is submitted to arbitration hereunder, the
Landlord and the Subtenant Guarantors shall each appoint and pay all fees of a
fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute.  Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either the Landlord or the
Subtenant Guarantors shall fail to appoint an arbitrator as aforesaid for a
period of twenty (20) days after written notice from the other party to make
such appointment,

 

10

--------------------------------------------------------------------------------


 

then the arbitrator appointed by the party having made such appointment shall
appoint a second arbitrator and the two (2) so appointed shall, in the event of
their failure to agree upon any decision within thirty (30) days thereafter,
appoint a third arbitrator.  If such arbitrators fail to agree upon a third
arbitrator within forty five (45) days after the appointment of the second
arbitrator, then such third arbitrator shall be appointed by the American
Arbitration Association from its qualified panel of arbitrators, and shall be a
person having at least ten (10) years’ recent professional experience as to the
subject matter in question.  The fees of the third arbitrator and the expenses
incident to the proceedings shall be borne equally between the Landlord and the
Subtenant Guarantors, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Landlord and one to
the Subtenant Guarantors.  A judgment of a court of competent jurisdiction may
be entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

16.           Modification of Agreement.  No modification or waiver of any
provision of this Agreement, nor any consent to any departure by any of the
Subtenant Guarantors therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Landlord, and such modification, waiver or
consent shall be effective only in the specific instances and for the purpose
for which given.  No notice to or demand on any Subtenant Guarantor in any case
shall entitle such Subtenant Guarantor to any other or further notice or demand
in the same, similar or other circumstances.  This Agreement may not be amended
except by an instrument in writing executed by or on behalf of the party against
whom enforcement of such amendment is sought.

 

17.           Waiver of Rights by the Landlord.  Neither any failure nor any
delay on the Landlord’s part in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right, power or privilege.

 

11

--------------------------------------------------------------------------------


 

18.           Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

 

19.           Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

20.           Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one of such counterparts.

 

21.           Remedies Cumulative.  No remedy herein conferred upon the Landlord
is intended to be exclusive of any other remedy, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute or otherwise.

 


22.           NONLIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE LANDLORD, COPIES OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT
THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.


 

23.           Original Guaranty.  The Subtenant Guarantors and the Landlord
acknowledge and agree that this Agreement amends and restates the Original
Guaranty in its entirety with respect to the Guaranteed Obligations and that
this Agreement shall govern the rights and obligations of the Subtenant
Guarantors with

 

12

--------------------------------------------------------------------------------


 

respect to the Guaranteed Obligations from and after the date of this
Agreement.  Notwithstanding the foregoing, the Original Guaranty shall continue
to govern the rights and obligations of the Subtenant Guarantors with respect to
the Guaranteed Obligations (as defined in the Original Guaranty) prior to the
date of this Agreement and nothing contained in this Agreement shall operate to
release the Subtenant Guarantors from any such rights or obligations.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

 

SUBTENANT GUARANTORS:

 

 

 

FIVE STAR QUALITY CARE-AZ, LLC,

 

FIVE STAR QUALITY CARE-CA, LLC,

 

FIVE STAR QUALITY CARE-COLORADO, LLC,

 

FIVE STAR QUALITY CARE-FL, LLC,

 

FIVE STAR QUALITY CARE-GA, LLC,

 

FIVE STAR QUALITY CARE-GHV, LLC,

 

FIVE STAR QUALITY CARE-IA, LLC,

 

FIVE STAR QUALITY CARE-IL, LLC,

 

FIVE STAR QUALITY CARE-KS, LLC,

 

FIVE STAR QUALITY CARE-MD, LLC,

 

FIVE STAR QUALITY CARE-MN, LLC,

 

FIVE STAR QUALITY CARE-MO, LLC,

 

FIVE STAR QUALITY CARE-MS, LLC,

 

FIVE STAR QUALITY CARE-NE, LLC,

 

FIVE STAR QUALITY CARE-NC, LLC,

 

FIVE STAR QUALITY CARE-SAVANNAH LLC,

 

FIVE STAR QUALITY CARE-TX, LLC,

 

FIVE STAR QUALITY CARE-WI, LLC,

 

FIVE STAR QUALITY CARE-WY, LLC,

 

FIVE STAR QUALITY CARE-VA, LLC,

 

MORNINGSIDE OF GALLATIN, LLC,

 

MORNINGSIDE OF BELMONT, LLC

 

FIVE STAR QUALITY CARE-IA, INC.,

 

FIVE STAR QUALITY CARE-NE, INC.,

 

THE HEARTLANDS RETIREMENT COMMUNITY –

 

ELLICOTT CITY I, INC.

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the

 

 

foregoing entities

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF ANDERSON, L.P.,
MORNINGSIDE OF ATHENS, LIMITED
PARTNERSHIP, MORNINGSIDE OF COLUMBUS,
L.P., MORNINGSIDE OF DALTON, LIMITED
PARTNERSHIP, MORNINGSIDE OF EVANS,
LIMITED PARTNERSHIP, MORNINGSIDE OF
GREENWOOD, L.P. and MORNINGSIDE OF
KENTUCKY, LIMITED PARTNERSHIP

 

 

 

 

By:

LifeTrust America, Inc.,

 

 

General Partner of each of

 

 

the foregoing entities

 

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President

 

 

 

 

 

MORNINGSIDE OF BELLGRADE, RICHMOND,
LLC, MORNINGSIDE OF CHARLOTTESVILLE,

LLC, MORNINGSIDE OF NEWPORT NEWS, LLC
and MORNINGSIDE OF SKIPWITH –
RICHMOND, LLC

 

 

 

By:

LifeTrust America, Inc.,

 

 

Member of each of the

 

 

foregoing entities

 

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

THE LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE GUARANTOR AND FURTHER ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF
SECTION 23 OF THIS AGREEMENT.

 

ELLICOTT CITY LAND I LLC,

ELLICOTT CITY LAND II LLC,

SNH CHS PROPERTIES TRUST,

SPTIHS PROPERTIES TRUST,

SPTMNR PROPERTIES TRUST,

SNH/LTA PROPERTIES TRUST,

SNH/LTA PROPERTIES GA LLC,

and SAVANNAH SQUARE, INC.

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief

 

Financial Officer of

 

each of the foregoing

 

entities

 

--------------------------------------------------------------------------------